EXHIBIT 99.1 CLAYTON WILLIAMS ENERGY, INC. FINANCIAL GUIDANCE DISCLOSURES FOR 2009 Overview Clayton Williams Energy, Inc. and its subsidiaries have prepared this document to provide public disclosure of certain financial and operating estimates in order to permit the preparation of models to forecast our operating results for each quarter during the year ending December31, 2009.These estimates are based on information available to us as of the date of this filing, and actual results may vary materially from these estimates.We do not undertake any obligation to update these estimates as conditions change or as additional information becomes available. The estimates provided in this document are based on assumptions that we believe are reasonable.Until our actual results of operations for these periods have been compiled and released, all of the estimates and assumptions set forth herein constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, included in this document that address activities, events or developments that we expect, project, believe or anticipate will or may occur in the future, or may have occurred through the date of this filing, including such matters as production of oil and gas, product prices, oil and gas reserves, drilling and completion results, capital expenditures and other such matters, are forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the results, performance, or achievements expressed or implied by such forward-looking statements.Such factors include, among others, the following:the volatility of oil and gas prices; the unpredictable nature of our exploratory drilling results; the reliance upon estimates of proved reserves; operating hazards and uninsured risks; competition; government regulation; and other factors referenced in filings made by us with the Securities and Exchange Commission. As a matter of policy, we generally do not attempt to provide guidance on: (a) production which may be obtained through future exploratory drilling; (b) dry hole and abandonment costs that may result from future exploratory drilling; (c) the effects of Statement of Financial Accounting Standards No.133, “Accounting for Derivative Instruments and Hedging Activities” superseded by topic 815-10-05 of the Financial Accounting Standards Board Accounting Standards Codification; (d) gains or losses from sales of property and equipment unless the sale has been consummated prior to the filing of financial guidance; (e) capital expenditures related to completion activities on exploratory wells or acquisitions of proved properties until the expenditures are estimable and likely to occur; and (f) revenues, expenses and noncontrolling interest related to our investment in Desta Drilling (formerly Larclay JV). As discussed in “Capital Expenditures”, approximately 40% of our planned 2009 exploration and development expenditures relate to exploratory prospects.Exploratory prospects involve a higher degree of risk than development prospects.To offset the higher risk, we generally strive to achieve a higher reserve potential and rate of return on investments in exploratory prospects.Actual results from our exploratory drilling activities, when ultimately reported, may have a material impact on the estimates of oil and gas production and exploration costs stated in this guidance. Summary of Estimates The following table sets forth certain estimates being used by us to model our anticipated results of operations for each quarter during the fiscal year ending December 31, 2009.When a single value is provided, such value represents the mid-point of the approximate range of estimates.Otherwise, each range of values provided represents the expected low and high estimates for such financial or operating factor.See “Supplementary Information.” Year Ending December 31, 2009 Actual Actual Actual Estimated First Quarter Second Quarter Third Quarter Fourth Quarter (Dollars in thousands, except per unit data) Average Daily Production: Gas (Mcf) 51,526 42,374 42,391 39,750 to 43,750 Oil (Bbls) 8,344 7,868 7,196 8,325 to 8,525 Natural gas liquids (Bbls) 589 648 685 525 to 575 Total oil equivalents (BOE) 17,476 15,578 14,946 15,475 to 16,392 Differentials: Gas (Mcf) $ (.57 ) $ - $ .16 $(.35) to $(.65) Oil (Bbls) $ (5.99 ) $ (3.13 ) $ (3.70 ) $(2.85) to $(3.35) Natural gas liquids (Bbls) $ (20.14 ) $ (34.93 ) $ (36.41 ) $(27.00) to $(33.00) Costs Variable by Production ($/BOE): Production expenses (including production taxes) $ 12.12 $ 12.90 $ 14.01 $13.00 to $14.00 DD&A – Oil and gas properties $ 22.10 $ 18.10 $ 21.44 $21.00 to $22.00 Other Revenues (Expenses): Natural gas services: Revenues $ 1,584 $ 1,355 $ 1,639 $1,500 to $1,700 Operating costs $ (1,411 ) $ (1,211 ) $ (1,344 ) $(1,300) to $(1,500) Exploration costs: Abandonments and impairments $ (12,412 ) $ (4,505 ) $ (24,149 ) $(1,000) to $(3,000) Seismic and other $ (4,270 ) $ (1,388 ) $ (898 ) $(1,200) to $(1,400) DD&A – Other (a) $ (229 ) $ (210 ) $ (180 ) $(250) to $(350) General and administrative (a) $ (4,386 ) $ (6,110 ) $ (3,936 ) $(5,000) to $(5,200) Interest expense (a) $ (5,016 ) $ (5,433 ) $ (6,634 ) $(5,600) to $(5,800) Other income (expense) $ 901 $ 826 $ (76 ) $250 to $350 Gain (loss) on sales of assets and inventory write-downs, net $ (3,266 ) $ 84 $ 796 - Effective Federal and State Income Tax Rate: Current 0% 0% 0% 0% Deferred 37% 37% 37% 37% Weighted Average Shares Outstanding (In thousands): Basic and Diluted 12,122 12,142 12,144 12,144 (a)Excludes amounts derived from Desta Drilling. Capital Expenditures The following table sets forth, by area, certain information about our planned exploration and development activities for 2009. Actual Planned Expenditures Expenditures Year 2009 Nine Months Ended Year Ending Percentage September 30, 2009 December 31, 2009 of Total (In thousands) Permian Basin $ 33,900 $ 62,300 48 % South Louisiana 24,500 25,400 19 % East Texas Bossier 15,000 15,400 12 % Austin Chalk (Trend) 4,600 13,300 10 % Utah/California 5,500 6,200 5 % North Louisiana 4,400 5,100 4 % Other 2,000 3,400 2 % $ 89,900 $ 131,100 100 % During the second quarter of 2009, operating margins on oil-prone properties improved somewhat due to a combination of higher oil prices and lower rates for field services caused by decreased demand for those services.Since most of our developmental drilling locations are oil-prone, we have elected to resume drilling developmental oil wells in the Permian Basin and the Austin Chalk (Trend) during the remainder of 2009.As a result, we now plan to spend approximately $131.1 million on exploration and development activities in fiscal 2009, an increase of $17.3 million over our previous estimate.Our actual expenditures during fiscal 2009 may be substantially higher or lower than these estimates since our plans for exploration and development activities may change during the year.Other factors, such as prevailing product prices and the availability of capital resources, could also increase or decrease the ultimate level of expenditures during fiscal 2009. Based on these current estimates, approximately 40% of our planned expenditures for exploration and development activities for fiscal 2009 will relate to exploratory prospects, as compared to approximately 30% in fiscal Supplementary Information Oil and Gas Production The following table summarizes, by area, our actual and estimated daily net production for each quarter during the year ending December 31, 2009.These estimates represent the approximate mid-point of the estimated production range. Daily Net Production for 2009 Actual Actual Actual Estimated First Quarter Second Quarter Third Quarter Fourth Quarter Gas (Mcf): Permian Basin 15,674 15,432 14,374 14,955 North Louisiana 14,550 11,445 10,076 9,120 South Louisiana 12,592 7,699 10,755 10,511 Austin Chalk (Trend) 3,030 2,412 2,306 2,207 Cotton Valley Reef Complex 4,274 3,781 3,916 4,098 Other 1,136 1,605 964 859 Total 51,256 42,374 42,391 41,750 Oil (Bbls): Permian Basin 4,456 4,058 3,526 4,882 North Louisiana 270 273 230 163 South Louisiana 391 701 773 826 Austin Chalk (Trend) 3,142 2,742 2,585 2,489 Other 85 94 82 65 Total 8,344 7,868 7,196 8,425 Natural Gas Liquids (Bbls): Permian Basin 225 248 246 229 Austin Chalk (Trend) 307 290 288 256 Other 57 110 151 65 Total 589 648 685 550 Accounting for Derivatives The following summarizes information concerning our net positions in open commodity derivatives applicable to periods subsequent to September 30, 2009.The settlement prices of commodity derivatives are based on NYMEX futures prices. Swaps: Gas Oil MMBtu (a) Price Bbls Price Production Period: 4th Quarter 2009 1,850,000 $ 5.47 400,000 $ 46.15 2010 7,540,000 $ 6.80 2,204,000 $ 76.50 2011 6,420,000 $ 7.07 - $ - 15,810,000 2,604,000 (a)One MMBtu equals one Mcf at a Btu factor of 1,000. In March 2009, we terminated certain fixed-priced oil swaps covering 332,000 barrels at a price of $57.35 from January 2010 through December 2010, resulting in an aggregate loss of approximately $1.3 million, which will be paid to the counterparty monthly as the applicable contracts are settled. We did not designate any of the derivatives shown in the preceding table as cash flow hedges under SFAS133; therefore, all changes in the fair value of these contracts prior to maturity, plus any realized gains or losses at maturity, will be recorded as other income (expense) in our statement of operations.
